                                                  William H. Hyle, III |whyle@gw-law.com | www.gandwlaw.com
                                                  Admitted in Maryland
                                                  Suite 900                  1900 K Street, NW
                                                  36 South Charles Street    Fourth Floor
                                                  Baltimore, MD 21201-3114   Washington, DC 20006
                                                  P 410-528-0600             P 202-628-0564
                                                  F 410-528-0602



                                             November 8, 2018

VIA CM/ECF
Honorable Richard D. Bennett
United States District Judge
U.S. Courthouse
101 West Lombard Street
Baltimore, MD 21201

       RE:     Peerless Insurance Company v. WEO Construction, Civil No. RDB-18-1040
               Early Dispositive Motion

Dear Judge Bennett:

     This letter is written to request that Your Honor rule on the pending Second Motion for
Summary Judgment (Docket No. 20) filed on October 23, 2018.

        Over the past three or four months, we have repeatedly requested that Plaintiff’s attorney
name “WEO Carpentry, LLC” as the proper party defendant. See Report letter dated August 27.
We have suggested either filing an Amended Complaint or a voluntary dismissal and filing a new
action. Neither has happened. Yesterday, we spoke with Plaintiff’s attorney, and he agreed that
sending a letter requesting a ruling on our Motion would help resolve this issue.

        On September 27, 2018 we filed a Motion for Summary Judgment (Docket No. 17) which,
just today, we have withdrawn. We withdrew this Motion because we realized in October there is
a clearer reason for summary judgment, and this is the basis for the Second Motion for Summary
Judgment.

                                             Very truly yours,


                                                    /s/
                                             William H. Hyle, III

cc: Mary O. Morris, Esq.
    Michael R. Morris, Esq.
